Citation Nr: 1103141	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M. W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1969 
to April 1971 and from March 1985 to January 2004.  He also 
performed active duty for training and inactive duty training at 
various times. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

"Hypertension" means persistently high arterial blood pressure.  
Various criteria for what is considered elevated blood pressure 
have been suggested and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic pressure 
of 90.  Hypertension may have no known cause (essential or 
idiopathic h.) or be associated with other primary diseases 
(secondary h).  Dorland's Illustrated Medical Dictionary 801 
(28th ed. 1994).

The Veteran's service treatment reports do not reflect a 
diagnosis of hypertension during active service; however, they do 
reflect scattered high blood pressure readings in later service 
years.  In 1990, nearly fourteen years before his retirement, he 
suffered a myocardial infarction (heart attack).  

In January 2004, the Veteran underwent a VA pre-discharge 
examination.  He retired effective February 1, 2004.  The VA 
examiner, a registered nurse-practitioner, noted that the 
Veteran's blood pressure reading was (144/85).  An EKG indicated 
left ventricular hypertrophy, suggesting a history of high blood 
pressure.  

In March 2010, the Veteran testified that his VA physician placed 
him on hypertension medication within a year of discharge.  He 
has submitted a VA prescription for hydrocholorothiazide, dated 
December 17, 2004.  He claimed that this prescription proves that 
hypertension began within a year of discharge and he requested 
presumptive service connection for hypertension.  While the 
hydrocholorothiazide prescription suggests hypertension within a 
year of discharge, there is no documented diagnosis of 
hypertension within a year of discharge.  Thus, the evidence for 
presumptive service connection remains insufficient.

In addition to the possibility of presumptive service connection, 
there exists a possibility of direct service connection, although 
the Veteran has not pursued this theory.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (direct service 
connection is available if the evidence establishes that the 
disease was incurred in service).  

If direct or presumptive service connection for hypertension 
cannot be established, then VA must address secondary service 
connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled); see 
also Douglas v Derwinski, 2 Vet. App. 435 (1992) (all pertinent 
legal theories must be considered).  

With respect to secondary service connection, service-connection 
is in effect for several disabilities, several of which might 
aggravate hypertension.  Those service-connected disabilities 
that might aggravate hypertension are coronary artery disease, 
myocardial infarction, type II diabetes mellitus, residuals of 
right pneumothorax, and post-traumatic stress disorder (PTSD).  
The Veteran has claimed that diabetes mellitus has aggravated his 
hypertension. 

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any 
pertinent VA treatment reports not of 
record and any pertinent private treatment 
reports not of record.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for a 
cardiovascular specialist to determine the 
nature and etiology of the Veteran's 
hypertension.  The claims file should be 
made available to the cardiovascular 
specialist for review.  The cardiovascular 
specialist is asked to review the claims 
file, note that review in the report, 
elicit a history of relevant symptoms from 
the Veteran, examine him, and offer a 
diagnosis, if appropriate.  

a).  If hypertension is found, the 
cardiovascular specialist is asked to 
address whether it is at least as likely as 
not (50 percent or greater possibility) 
that hypertension began during, or is 
otherwise related to, active service.  

If the answer above is "no", that is, if 
it is unlikely that hypertension began 
during active service or is related to 
active service, then the cardiovascular 
specialist is asked to address whether it 
is at least as likely as not that the 
service-connected coronary artery disease 
or residuals of myocardial infarction have 
aggravated hypertension.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

b).  If hypertension is found, but the 
answers above are "no", that is, if it is 
unlikely that hypertension began during or 
is otherwise related to active service and 
it is unlikely that coronary artery disease 
or residuals of myocardial infarction have 
aggravated hypertension, then the AMC is 
asked to forward the claims files to the 
other specialists set forth below.  No 
particular order of review is required.  

A staff psychiatrist is asked to review the 
pertinent history and address whether it is 
at least as likely as not (50 percent or 
greater possibility) that PTSD has 
aggravated hypertension.  

The psychiatrist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
psychiatrist should state the reason.  If 
necessary, the psychiatrist may examine the 
Veteran.  

c).  If the answer above is "no", that is, 
if it is unlikely that PTSD has aggravated 
hypertension, then the AMC is asked to 
forward the claims files to an 
endocrinologist.  The endocrinologist is 
asked to review the pertinent medical 
history and address whether it is at least 
as likely as not (50 percent or greater 
possibility) that diabetes mellitus has 
aggravated hypertension.  

The endocrinologist should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the endocrinologist should state 
the reason.  If necessary, the 
endocrinologist may examine the Veteran.  

d).  If the answer above is "no", that is, 
if it is unlikely that diabetes mellitus 
has aggravated hypertension, then the AMC 
is asked to forward the claims files to a 
pulmonologist.  The pulmonologist is asked 
to review the pertinent medical history and 
address whether it is at least as likely as 
not (50 percent or greater possibility) 
that residuals of a right pneumothorax has 
aggravated hypertension.  

The pulmonologist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
pulmonologist should state the reason.  If 
necessary, the pulmonologist may examine 
the Veteran. 

3.   The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examinations and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

4.  Following the above development, the 
AMC or RO should undertake any additional 
development suggested by the findings and 
opinions offered. 

5.  Following completion of the foregoing, 
the AMC or RO should review the claims 
files.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all action 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


